Steele Hays, Judge, dissenting. The effect of the majority opinion is that workers’ compensation claimants in private employment must wait 45 days before the penalty provisions of Ark. Stat. Ann. § 81-1319(f) attaches, whereas claimants employed by the State of Arkansas must be paid within 15 days. While it is possible to arrive at this result by a literal reading of Ark. Stat. Ann. § 81-1325(b) and § 81-1319(f), both the letter and the spirit of Ark. Stat. Ann. § 13-1407, stand in opposition to such an interpretation. The latter statute provides that (with the exception of the right of appeal) the awards for injuries to State employees shall be “on the same terms and conditions” as private employment and, further, that the procedures shall “in all respects” be the same as in claims of private employment. This wording means the awards to public employees shall be paid at the same time as private employees and shall be in all respects identical, saving the right of appeal. I believe, therefore, that applying the penalty provision as has been done in this case is making a distinction between private claimants and public claimants that was never foreseen nor intended by the legislature.